Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 8/1/2022. In the current amendments, claims 1, 8, 15-20 are amended. Claims 1-20 are pending and have been examined.
In response to amendments to the Claims filed on 8/1/2022, the objections to Specification put forth in the previous Office Action have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an apparatus for deconvolution with convolutions. Each of the following limitation(s):
… perform at least one algorithm comprising a convolution algorithm, and wherein… is further configured to perform convolutional neural network (CNN) operations comprising
perform a first convolution… the first convolution comprising a first tensor transformation based at least in part on a first convolution filter, a stride value, and an input tensor, wherein the first convolution filter comprises a first subset of a deconvolution filter
output a first deconvolution segment corresponding to a first result of the first convolution
perform a second convolution… the second convolution comprising a second tensor transformation based at least in part on a second convolution filter, the stride value, and the input tensor, and wherein the second convolution filter comprises a second subset of the deconvolution filter that is at least partially distinct from the first subset of the deconvolution filter
output a second deconvolution segment corresponding to a second result of the second convolution, wherein a total number of convolution filters used to obtain an output of the deconvolution filter corresponds to a stride value of the deconvolution filter

as drafted, claim 1 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses… perform at least one algorithm comprising a convolution algorithm, and wherein… is further configured to perform operations comprising (corresponds mathematical calculation). Further, the claim encompasses perform a first convolution… the first convolution comprising a first tensor transformation based at least in part on a first convolution filter, a stride value, and an input tensor, wherein the first convolution filter comprises a first subset of a deconvolution filter (corresponds to mathematical calculations). Further, the claim encompasses output a first deconvolution segment corresponding to a first result of the first convolution (corresponds to evaluation and judgement). Further, the claim encompasses perform a second convolution… the second convolution comprising a second tensor transformation based at least in part on a second convolution filter, the stride value, and the input tensor, and wherein the second convolution filter comprises a second subset of the deconvolution filter that is at least partially distinct from the first subset of the deconvolution filter (corresponds to mathematical calculations). Further, the claim encompasses output a second deconvolution segment corresponding to a second result of the second convolution, wherein a total number of convolution filters used to obtain an output of the deconvolution filter corresponds to a stride value of the deconvolution filter (corresponds to evaluation and judgement)
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory” and “at least one convolution processor coupled with the memory, wherein the at least one convolution processor comprises hardware implementing logic”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an apparatus for deconvolution with convolutions. Each of the following limitation(s):
perform at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output… including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution- size-value;
assemble the deconvolution segments output… including the first deconvolution segment and second deconvolution segment, into a complete deconvolution; and 
output the complete deconvolution

as drafted, claim 2 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses perform at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output… including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution- size-value (corresponds to mathematical calculations). Further, the claim encompasses assemble the deconvolution segments output by the convolution processor, including the first deconvolution segment and second deconvolution segment, into a complete deconvolution (corresponds to evaluation and judgement). Further, the claim encompasses output the complete deconvolution (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory”, “at least one convolution processor coupled with the memory, wherein the at least one convolution processor comprises hardware implementing logic”, and “by the convolution processor”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an apparatus for deconvolution with convolutions. Each of the following limitation(s):
wherein to perform the first convolution, the second convolution, the at least one further convolution, or a combination thereof… is further configured to expand the input tensor by at least one layer of padding elements.

as drafted, claim 3 is a machine that, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein to perform the first convolution, the second convolution, the at least one further convolution, or a combination thereof… is further configured to expand the input tensor by at least one layer of padding elements (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory”, “at least one convolution processor coupled with the memory, wherein the at least one convolution processor comprises hardware implementing logic”, and “by the convolution processor”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an apparatus for deconvolution with convolutions. Each of the following limitation(s):
wherein… is further configured to truncate the first deconvolution segment, the second deconvolution segment, the at least one further deconvolution segment, the complete deconvolution, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements.

as drafted, claim 4 is a machine that, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… is further configured to truncate the first deconvolution segment, the second deconvolution segment, the at least one further deconvolution segment, the complete deconvolution, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory”, “at least one convolution processor coupled with the memory, wherein the at least one convolution processor comprises hardware implementing logic”, and “by the convolution processor”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an apparatus for deconvolution with convolutions. Each of the following limitation(s):
wherein the input tensor represents image data comprising a pixel

as drafted, claim 5 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the input tensor represents image data comprising a pixel (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory” and “at least one convolution processor coupled with the memory, wherein the at least one convolution processor comprises hardware implementing logic”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an apparatus for deconvolution with convolutions. Each of the following limitation(s):
wherein the input tensor is an output of a separate convolution

as drafted, claim 6 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the input tensor is an output of a separate convolution (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory” and “at least one convolution processor coupled with the memory, wherein the at least one convolution processor comprises hardware implementing logic”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an apparatus for deconvolution with convolutions. Each of the following limitation(s):
wherein the input tensor is multi-dimensional

as drafted, claim 7 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the input tensor is multi-dimensional (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory” and “at least one convolution processor coupled with the memory, wherein the at least one convolution processor comprises hardware implementing logic”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for deconvolution with convolutions. Each of the following limitation(s):
dividing… a deconvolution filter into a plurality of convolution filters comprising a first convolution filter and a second convolution filter, wherein the first convolution filter and the second convolution filter are distinct subsets of the deconvolution filter; 
performing… a first convolution comprising a first tensor transformation based at least in part on the first convolution filter, a stride value, and an input tensor; 
performing… a second convolution comprising a second tensor transformation based at least in part on the second convolution filter, the stride value, and the input tensor; 
assembling… at least a first result of the first convolution and a second result of the second convolution, into a deconvolution result; and 
outputting… the deconvolution result, wherein a total number of convolution filter used to obtain the deconvolution result corresponds to a stride value of the deconvolution filter

as drafted, claim 8 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses dividing… a deconvolution filter into a plurality of convolution filters comprising a first convolution filter and a second convolution filter, wherein the first convolution filter and the second convolution filter are distinct subsets of the deconvolution filter (corresponds to evaluation and judgement). Further, the claim encompasses performing… a first convolution comprising a first tensor transformation based at least in part on the first convolution filter, a stride value, and an input tensor (corresponds to mathematical calculation). Further, the claim encompasses performing… a second convolution comprising a second tensor transformation based at least in part on the second convolution filter, the stride value, and the input tensor (corresponds to mathematical calculation). Further, the claim encompasses assembling… at least a first result of the first convolution and a second result of the second convolution, into a deconvolution result (corresponds to evaluation and judgement). Further, the claim encompasses outputting… the deconvolution result, wherein a total number of convolution filter used to obtain the deconvolution result corresponds to a stride value of the deconvolution filter (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for deconvolution with convolutions. Each of the following limitation(s):
further comprising performing… at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output, including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution-size-value

as drafted, claim 9 is a process that, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses further comprising performing… at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output, including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution-size-value (corresponds to mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for deconvolution with convolutions. Each of the following limitation(s):
wherein the performing the first convolution, the performing the second convolution, the performing the at least one further convolution, or a combination thereof, further comprises… expanding the input tensor by at least one layer of padding elements

as drafted, claim 10 is a process that, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the performing the first convolution, the performing the second convolution, the performing the at least one further convolution, or a combination thereof, further comprises… expanding the input tensor by at least one layer of padding elements (corresponds to mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for deconvolution with convolutions. Each of the following limitation(s):
further comprising truncating… a first result of the first convolution, a second result of the second convolution, at least one further result of the at least one further convolution, the deconvolution result, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements

as drafted, claim 11 is a process that, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses further comprising truncating… a first result of the first convolution, a second result of the second convolution, at least one further result of the at least one further convolution, the deconvolution result, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding element (corresponds to mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an apparatus for deconvolution with convolutions. Each of the following limitation(s):
wherein the input tensor represents image data comprising a pixel

as drafted, claim 12 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the input tensor represents image data comprising a pixel (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an apparatus for deconvolution with convolutions. Each of the following limitation(s):
wherein the input tensor is an output of a separate convolution

as drafted, claim 13 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the input tensor is an output of a separate convolution (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites an apparatus for deconvolution with convolutions. Each of the following limitation(s):
wherein the input tensor is multi-dimensional

as drafted, claim 14 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the input tensor is multi-dimensional (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a device, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a device for deconvolution with convolutions. Each of the following limitation(s):
dividing… a deconvolution filter into a plurality of convolution filters comprising a first convolution filter and a second convolution filter, wherein the first convolution filter and the second convolution filter are distinct subsets of the deconvolution filter;
performing… a first convolution comprising a first tensor transformation based at least in part on the first convolution filter, a stride value, and an input tensor; 
performing… a second convolution comprising a second tensor transformation based at least in part on the second convolution filter, the stride value, and the input tensor; 
assembling… at least a first result of the first convolution and a second result of the second convolution, into a deconvolution result; and 
outputting… the deconvolution result, wherein a total number of convolution filters used to obtain the deconvolution result corresponds to a stride value of the deconvolution filter

as drafted, claim 15 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) and mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses dividing… a deconvolution filter into a plurality of convolution filters comprising a first convolution filter and a second convolution filter, wherein the first convolution filter and the second convolution filter are distinct subsets of the deconvolution filter (corresponds to evaluation and judgement). Further, the claim encompasses performing… a first convolution comprising a first tensor transformation based at least in part on the first convolution filter, a stride value, and an input tensor (corresponds to mathematical calculation). Further, the claim encompasses performing… a second convolution comprising a second tensor transformation based at least in part on the second convolution filter, the stride value, and the input tensor (corresponds to mathematical calculation). Further, the claim encompasses assembling… at least a first result of the first convolution and a second result of the second convolution, into a deconvolution result (corresponds to evaluation and judgement). Further, the claim encompasses outputting… the deconvolution result, wherein a total number of convolution filters used to obtain the deconvolution result corresponds to a stride value of the deconvolution filter (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by at least one computer processor” and “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a device, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a device for deconvolution with convolutions. Each of the following limitation(s):
the operations further comprising performing… at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output, including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution-size-value

as drafted, claim 16 is a manufacture that, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses the operations further comprising performing… at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output, including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution-size-value (corresponds to mathematical operation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by at least one computer processor” and “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a device, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a device for deconvolution with convolutions. Each of the following limitation(s):
wherein the performing the first convolution, the performing the second convolution, the performing the at least one further convolution, or a combination thereof, further comprises… expanding the input tensor by at least one layer of padding elements

as drafted, claim 17 is a manufacture that, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the performing the first convolution, the performing the second convolution, the performing the at least one further convolution, or a combination thereof, further comprises… expanding the input tensor by at least one layer of padding elements (corresponds to mathematical operation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by at least one computer processor” and “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a device, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a device for deconvolution with convolutions. Each of the following limitation(s):
further comprising truncating… a first result of the first convolution, a second result of the second convolution, at least one further result of the at least one further convolution, the deconvolution result, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements

as drafted, claim 18 is a manufacture that, under its broadest reasonable interpretation, covers mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses further comprising truncating… a first result of the first convolution, a second result of the second convolution, at least one further result of the at least one further convolution, the deconvolution result, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements (corresponds to mathematical operation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by at least one computer processor” and “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a device, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a device for deconvolution with convolutions. Each of the following limitation(s):
wherein the input tensor represents image data comprising a pixel

as drafted, claim 19 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the input tensor represents image data comprising a pixel (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by at least one computer processor” and “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. 
Regarding claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a device, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a device for deconvolution with convolutions. Each of the following limitation(s):
wherein the input tensor is an output of a separate convolution

as drafted, claim 20 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the input tensor is an output of a separate convolution (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by at least one computer processor” and “processing device”, as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lele et al. (US 11074492 B2) in view of Oh et al. (“Action-Conditional Video Prediction using Deep Networks in Atari Games”) in view of Noh et al. (“Learning Deconvolution Network for Semantic Segmentation”)
Regarding Claim 1,
Lele et al. teaches an apparatus for deconvolution processing, comprising (Lele et al., Col. 18 Lines 39-41, “embodiments of the present disclosure relate to a method and apparatus for performing different types of convolution operations with the same processing elements” teaches an apparatus for performing convolution operations. Col. 3 Lines 31-34, “The one or more processing elements are utilized to perform one of deconvolution and backpropagation convolution in response to the change in the filters and formatting of the output data” teaches the processing items are used to perform deconvolution).
a memory (Lele et al., FIG. 18 and Col. 1 Lines 59-60, “The computer system 1800 includes a memory 1820” teaches a memory).
at least one convolution processor communicatively coupled with the memory, wherein the at least one convolution processor comprises hardware implementing logic to perform at least one algorithm comprising a convolution algorithm, and wherein the at least one convolution processor is further configured to perform convolutional neural network (CNN) operations comprising (Lele et al., FIG. 18 and Col. 18 Lines 57-62, “The processor 1810 is coupled to a bus 1801 or other switch fabric that transmits data signals between processor 1810 and other components in the computer system 1800. The computer system 1800 includes a memory 1820. The memory 1820 may store instructions and code represented by data signals that may be executed by the processor 1810” teaches a processor (corresponds to the convolution processor) coupled with a memory comprising instructions and code represented by data signal (corresponds to hardware implementing logic). Col. 19 Lines 23-30, “A CNN accelerator configuration tool 1822 may reside in the memory 1820 and be executed by the processor 1810. According to an embodiment of the present disclosure, the CNN accelerator configuration tool 1822 identifies a CNN algorithm to execute on a CNN accelerator, identifies a variation of the CNN accelerator that supports execution of the CNN algorithm, and sets configurable status registers on a target to support the variation of the CNN accelerator” teaches performing a CNN algorithm (corresponds to convolution algorithm). Col. 6 Lines 56-61, “The standard convolution layer performs a 3-dimensional dot product between a region 330 defined within the input features 310 and the coefficients 321-323. The result of each convolution operation is an output at the same (x,y) horizontal and vertical coordinates within the output planes 341-343” teaches performing convolutional neural network operations). 
perform a first convolution, via the at least one convolution processor's hardware implementing the logic to perform the at least one algorithm (Lele et al., FIG. 18 and Col. 18 Lines 57-62, “The processor 1810 is coupled to a bus 1801 or other switch fabric that transmits data signals between processor 1810 and other components in the computer system 1800. The computer system 1800 includes a memory 1820. The memory 1820 may store instructions and code represented by data signals that may be executed by the processor 1810” teaches a processor (corresponds to the convolution processor) coupled with a memory comprising instructions and code represented by data signal (corresponds to hardware implementing logic). FIG. 10A and Col. 11 Lines 39-50, “FIG. 10A illustrates a conceptual view of an exemplary CNN 1000 implementing convolution layers in a convolution network according to an exemplary embodiment of the present disclosure. The CNN 1000 includes a plurality of layers where each layer transforms one volume of activations to another volume through a differentiable function. The CNN 1000 includes five convolution layers 1011-1015. The convolution layer computes an output of neurons that are connected to local regions in an input. The convolution layer computes a dot product between its coefficients (weights) and the region it is connected to in an input volume” teaches a convolution network with a plurality of convolution layers performing convolution (corresponds to the first convolution)).
… perform a second convolution, via the at least one convolution processor's hardware implementing the logic to perform the at least one algorithm (Lele et al., FIG. 18 and Col. 18 Lines 57-62, “The processor 1810 is coupled to a bus 1801 or other switch fabric that transmits data signals between processor 1810 and other components in the computer system 1800. The computer system 1800 includes a memory 1820. The memory 1820 may store instructions and code represented by data signals that may be executed by the processor 1810” teaches a processor (corresponds to the convolution processor) coupled with a memory comprising instructions and code represented by data signal (corresponds to hardware implementing logic). FIG. 10A and Col. 11 Lines 39-50, “FIG. 10A illustrates a conceptual view of an exemplary CNN 1000 implementing convolution layers in a convolution network according to an exemplary embodiment of the present disclosure. The CNN 1000 includes a plurality of layers where each layer transforms one volume of activations to another volume through a differentiable function. The CNN 1000 includes five convolution layers 1011-1015. The convolution layer computes an output of neurons that are connected to local regions in an input. The convolution layer computes a dot product between its coefficients (weights) and the region it is connected to in an input volume” teaches a convolution network with a plurality of convolution layers performing convolution (corresponds to the second convolution)).
… wherein a total number of convolution filters used to obtain an output of the deconvolution filter corresponds to a stride value of the deconvolution filter (Lele et al., FIG. 6A and Col. 8 Lines 37-42, “FIG. 6A illustrates an example of filter extraction of a two-dimensional filter with stride 2. Filter 600 is an original filter which may be a deconvolution filter or the repacked convolution backpropagation filter. As shown, a plurality of 2×2 extracted filters 611-614 are extracted from the original 4×4 filter” teaches stride value of the deconvolution filter correlates to the total number of convolution filters. For a stride of 2, four filters (n2 filters for a stride value of n) are extracted. For example, FIG. 6A with a stride value of 3 would require 9 extracted convolution filters, thus the number of extracted filters is dependent on (corresponds to the stride value). FIG. 6C teaches to interlace filters with an interlacing stride of 2 in each dimensions, you need 4 filters. One to provide each interlaced value).
Lele et al. does not appear to explicitly teach the first convolution comprising a first tensor transformation based at least in part on a first convolution filter, a stride value, and an input tensor, wherein the first convolution filter comprises a first subset of a deconvolution filter; the second convolution comprising a second tensor transformation based at least in part on a second convolution filter, the stride value, and the input tensor, and wherein the second convolution filter comprises a second subset of the deconvolution filter that is at least partially distinct from the first subset of the deconvolution filter
However, Oh et al., teaches the first convolution comprising a first tensor transformation based at least in part on a first convolution filter, a stride value, and an input tensor, wherein the first convolution filter comprises a first subset of a deconvolution filter (Oh et al., Figure 1 and Section 3.1 Pg. 3, “CNN is a mapping from raw pixels to a high-level feature vector using multiple convolution layers and a fully-connected layer at the end, each of which is followed by a non-linearity” teaches multiple convolutional layer that perform convolution (corresponds to the first convolution). Section 3.1 Pg. 3, “where htenc ∈ Rn is an encoded feature, htdec ∈ Rn is an action-transformed feature, at ∈ Ra is the action-vector at time t, W ∈ Rnxnxa is 3-way tensor weight, and b ∈ Rn is bias. When the action a is represented using one-hot vector, using a 3-way tensor is equivalent to using different weight matrices for each action” teaches the tensor transformation. Section 4 Pg. 4, “The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2” teaches the convolution filter and a stride value. Figure 1 and Section 3.1 Pg. 3, “Feedforward encoding takes a fixed history of previous frames as an input, which is concatenated through channels” teaches the input tensor. Figure 1 and Section 4 Pg. 4, “The encoding layers consist of 4 convolution layers and one fully-connected layer with 2048 hidden units. The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2… The decoding layers consists of one fully-connected layer with 11264 (= 128x11x8) hidden units followed by 4 deconvolution layers. The deconvolution layers use 128 (4x4), 128 (6x6), 128 (6x6), and 3 (8x8) filters with stride of 2” teaches the first convolution filter comprises a first subset of a deconvolution filter).
… the second convolution comprising a second tensor transformation based at least in part on a second convolution filter, the stride value, and the input tensor, and wherein the second convolution filter comprises a second subset of the deconvolution filter that is at least partially distinct from the first subset of the deconvolution filter (Oh et al., Figure 1 and Section 3.1 Pg. 3, “CNN is a mapping from raw pixels to a high-level feature vector using multiple convolution layers and a fully-connected layer at the end, each of which is followed by a non-linearity” teaches multiple convolutional layer that perform convolution (corresponds to the second convolution). Section 3.1 Pg. 3, “where htenc ∈ Rn is an encoded feature, htdec ∈ Rn is an action-transformed feature, at ∈ Ra is the action-vector at time t, W ∈ Rnxnxa is 3-way tensor weight, and b ∈ Rn is bias. When the action a is represented using one-hot vector, using a 3-way tensor is equivalent to using different weight matrices for each action” teaches the tensor transformation. Section 4 Pg. 4, “The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2” teaches the convolution filter and a stride value. Figure 1 and Section 3.1 Pg. 3, “Feedforward encoding takes a fixed history of previous frames as an input, which is concatenated through channels” teaches the input tensor. Figure 1 and Section 4 Pg. 4, “The encoding layers consist of 4 convolution layers and one fully-connected layer with 2048 hidden units. The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2… The decoding layers consists of one fully-connected layer with 11264 (= 128x11x8) hidden units followed by 4 deconvolution layers. The deconvolution layers use 128 (4x4), 128 (6x6), 128 (6x6), and 3 (8x8) filters with stride of 2” teaches the second convolution filter comprises a second subset of a deconvolution filter).
Lele et al. in view of Oh et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al. with Oh et al., with motivation of the first convolution comprising a first tensor transformation based at least in part on a first convolution filter, a stride value, and an input tensor, wherein the first convolution filter comprises a first subset of a deconvolution filter; the second convolution comprising a second tensor transformation based at least in part on a second convolution filter, the stride value, and the input tensor, and wherein the second convolution filter comprises a second subset of the deconvolution filter that is at least partially distinct from the first subset of the deconvolution filter. “Experimental results show that the proposed architectures are able to generate visually-realistic frames that are also useful for control over approximately 100-step action-conditional futures in some games. To the best of our knowledge, this paper is the first to make and evaluate long-term predictions on high-dimensional video conditioned by control inputs” (Oh et al., Abstract). The proposed teaching is beneficial in that it is the first to make and evaluate long-term predictions on high-dimensional video conditioned by control inputs.
Lele et al. in view of Oh et al. does not appear to explicitly teach output a first deconvolution segment corresponding to a first result of the first convolution; output a second deconvolution segment corresponding to a second result of the second convolution
However, Noh et al., teaches output a first deconvolution segment corresponding to a first result of the first convolution (Noh et al., Fig. 2 and Section 3.1 Pg. 1521-1522, “the deconvolution network is a shape generator that produces object segmentation from the feature extracted from the convolution network. The final output of the network is a probability map in the same size to input image, indicating probability of each pixel that belongs to one of the predefined classes” teaches the deconvolution network outputting an object segmentation (corresponds to the first deconvolution segment) from the feature extracted from the convolution network (corresponds to the result of the first convolution).
… output a second deconvolution segment corresponding to a second result of the second convolution (Noh et al., Section 2 Pg. 1521, “several semantic segmentation techniques in weakly supervised settings have been proposed. When only bounding box annotations are given for input images, refine the annotations through iterative procedures and obtain accurate segmentation outputs. On the other hand, performs semantic segmentation based only on image-level annotations in a multiple instance learning framework” teaches multiple iterative procedures to obtain accurate segmentation outputs (corresponds to output a second deconvolution segment to the result of the second convolution). Fig. 2 and Section 3.1 Pg. 1521-1522, “the deconvolution network is a shape generator that produces object segmentation from the feature extracted from the convolution network. The final output of the network is a probability map in the same size to input image, indicating probability of each pixel that belongs to one of the predefined classes” teaches the deconvolution network outputting an object segmentation (corresponds to the second deconvolution segment) from the feature extracted from the convolution network (corresponds to the result of the second convolution).
Lele et al. in view of Oh et al. in view of Noh et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al. and Oh et al. with Noh et al., with motivation of output a first deconvolution segment corresponding to a first result of the first convolution; output a second deconvolution segment corresponding to a second result of the second convolution. “The proposed algorithm mitigates the limitations of the existing methods based on fully convolutional networks by integrating deep deconvolution network and proposal-wise prediction; our segmentation method typically identifies detailed structures and handles objects in multiple scales naturally. Our network demonstrates outstanding performance in PASCAL VOC 2012 dataset, and we achieve the best accuracy (72.5%) among the methods trained without using Microsoft COCO dataset through ensemble with the fully convolutional network” (Noh et al., Abstract). The proposed teaching is beneficial in that it achieves outstanding performance and the best accuracy.
Regarding Claim 2,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the apparatus of claim 1, 
Lele et al. further teaches wherein the at least one convolution processor is further configured to (Lele et al., FIG. 18 and Col. 18 Lines 57-62, “The processor 1810 is coupled to a bus 1801 or other switch fabric that transmits data signals between processor 1810 and other components in the computer system 1800. The computer system 1800 includes a memory 1820. The memory 1820 may store instructions and code represented by data signals that may be executed by the processor 1810” teaches a processor (corresponds to the convolution processor) coupled with a memory comprising instructions and code represented by data signal).
Noh et al. further teaches perform at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output by the convolution processor, including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution- size-value (Noh et al., Fig. 2 and Section 3.1 Pg. 1521-1522, “the deconvolution network is a shape generator that produces object segmentation from the feature extracted from the convolution network. The final output of the network is a probability map in the same size to input image, indicating probability of each pixel that belongs to one of the predefined classes” teaches the deconvolution network outputting an object segmentation (corresponds to the first deconvolution segment) from the feature extracted from the convolution network (corresponds to the convolution). Section 3.1 Pg. 1522, “The final output of the network is a probability map in the same size to input image, indicating probability of each pixel that belongs to one of the predefined classes” teaches the output of the network is the same size to the input image (corresponds to the deconvolution- size-value)).
assemble the deconvolution segments output by the convolution processor, including the first deconvolution segment and second deconvolution segment, into a complete deconvolution (Noh et al., Fig. 3 and Section 3.2.1 Pg. 1522, “To resolve such issue, we employ unpooling layers in deconvolution network, which perform the reverse operation of pooling and reconstruct the original size of activations” teaches an unpooling layers (corresponds to assembling segments) within the deconvolution network that that reconstructs the original input (corresponds to the complete deconvolution).
output the complete deconvolution (Noh et al., Fig. 2 and Section 3.2.2 Pg. 1522, “The output of an unpooling layer is an enlarged, yet sparse activation map. The deconvolution layers densify the sparse activations obtained by unpooling through convolution-like operations with multiple learned filters” the output of the deconvolution layer being the original image resolution (corresponds to the assembled and complete deconvolution)).
Lele et al. in view of Oh et al. in view of Noh et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al. and Oh et al. with Noh et al., with motivation to perform at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output by the convolution processor, including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution- size-value; assemble the deconvolution segments output by the convolution processor, including the first deconvolution segment and second deconvolution segment, into a complete deconvolution; and output the complete deconvolution. “The proposed algorithm mitigates the limitations of the existing methods based on fully convolutional networks by integrating deep deconvolution network and proposal-wise prediction; our segmentation method typically identifies detailed structures and handles objects in multiple scales naturally. Our network demonstrates outstanding performance in PASCAL VOC 2012 dataset, and we achieve the best accuracy (72.5%) among the methods trained without using Microsoft COCO dataset through ensemble with the fully convolutional network” (Noh et al., Abstract). The proposed teaching is beneficial in that it achieves outstanding performance and the best accuracy.
Regarding Claim 8,
Lele et al. teaches a method of deconvolution, the method comprising (Lele et al., Col. 18 Lines 39-41, “embodiments of the present disclosure relate to a method and apparatus for performing different types of convolution operations with the same processing elements” teaches a method for performing convolution operations. Col. 3 Lines 31-34, “The one or more processing elements are utilized to perform one of deconvolution and backpropagation convolution in response to the change in the filters and formatting of the output data” teaches the processing items are used to perform deconvolution).
dividing, via at least one processing device, a deconvolution filter into a plurality of convolution filters comprising a first convolution filter and a second convolution filter, wherein the first convolution filter and the second convolution filter are distinct subsets of the deconvolution filter (Lele et al., FIG. 5 and Col. 8 Lines 24-31, “At 502, a plurality of convolution filters are extracted from a deconvolution filter or the repacked convolution backpropagation filter from 501. According to an embodiment of the present disclosure, the plurality of convolution filters are smaller filters that are extracted based on stride. This may be achieved by dividing an original filter into (stride)×(stride)×(depth size) blocks to create new filters from all sticks that are the same position in each block” teaches dividing the deconvolution filter into a plurality of convolution filter (corresponds to the first and second convolution filter being a subset of the deconvolution filter). FIG. 18 and Col. 18 Lines 57-62, “The processor 1810 is coupled to a bus 1801 or other switch fabric that transmits data signals between processor 1810 and other components in the computer system 1800. The computer system 1800 includes a memory 1820. The memory 1820 may store instructions and code represented by data signals that may be executed by the processor 1810” teaches a processor (corresponds to the convolution processor) coupled with a memory comprising instructions and code represented by data signal (corresponds to hardware implementing logic)). 
performing, via the at least one processing device, a first convolution (Lele et al., FIG. 18 and Col. 18 Lines 57-62, “The processor 1810 is coupled to a bus 1801 or other switch fabric that transmits data signals between processor 1810 and other components in the computer system 1800. The computer system 1800 includes a memory 1820. The memory 1820 may store instructions and code represented by data signals that may be executed by the processor 1810” teaches a processor (corresponds to the convolution processor) coupled with a memory comprising instructions and code represented by data signal. FIG. 10A and Col. 11 Lines 39-50, “FIG. 10A illustrates a conceptual view of an exemplary CNN 1000 implementing convolution layers in a convolution network according to an exemplary embodiment of the present disclosure. The CNN 1000 includes a plurality of layers where each layer transforms one volume of activations to another volume through a differentiable function. The CNN 1000 includes five convolution layers 1011-1015. The convolution layer computes an output of neurons that are connected to local regions in an input. The convolution layer computes a dot product between its coefficients (weights) and the region it is connected to in an input volume” teaches a convolution network with a plurality of convolution layers performing convolution (corresponds to the first convolution)).
… performing, via the at least one processing device, a second convolution (Lele et al., FIG. 18 and Col. 18 Lines 57-62, “The processor 1810 is coupled to a bus 1801 or other switch fabric that transmits data signals between processor 1810 and other components in the computer system 1800. The computer system 1800 includes a memory 1820. The memory 1820 may store instructions and code represented by data signals that may be executed by the processor 1810” teaches a processor (corresponds to the convolution processor) coupled with a memory comprising instructions and code represented by data signal. FIG. 10A and Col. 11 Lines 39-50, “FIG. 10A illustrates a conceptual view of an exemplary CNN 1000 implementing convolution layers in a convolution network according to an exemplary embodiment of the present disclosure. The CNN 1000 includes a plurality of layers where each layer transforms one volume of activations to another volume through a differentiable function. The CNN 1000 includes five convolution layers 1011-1015. The convolution layer computes an output of neurons that are connected to local regions in an input. The convolution layer computes a dot product between its coefficients (weights) and the region it is connected to in an input volume” teaches a convolution network with a plurality of convolution layers performing convolution (corresponds to the second convolution)).
… assembling, via the at least one processing device (Lele et al., FIG. 10B and Col. 12 Lines 16-24, “FIG. 10B illustrates an exemplary convolution neural network 1050 implementing both convolution layers 1061-1065… Deconvolution is an operation performed in fully convolution neural networks used for semantic segmentation. Given an image, semantic segmentation may be used to recognize objects in different areas” teaches an unpooling layers (corresponds to assembling segments) within the deconvolution network that reconstructs the multiple convolution from the plurality of convolution layers and outputs a deconvolution image (corresponds to the complete deconvolution). FIG. 18 and Col. 18 Lines 57-62, “The processor 1810 is coupled to a bus 1801 or other switch fabric that transmits data signals between processor 1810 and other components in the computer system 1800. The computer system 1800 includes a memory 1820. The memory 1820 may store instructions and code represented by data signals that may be executed by the processor 1810” teaches a processor (corresponds to the convolution processor) coupled with a memory comprising instructions and code represented by data signal.).
…outputting, via the at least one processing device (Lele et al., FIG. 10B and Col. 12 Lines 18-20, “deconvolution layers 1071-1075 in a… deconvolution network 1070 according to an exemplary embodiment of the present disclosure” teaches the outputting the deconvolution image. FIG. 18 and Col. 18 Lines 57-62, “The processor 1810 is coupled to a bus 1801 or other switch fabric that transmits data signals between processor 1810 and other components in the computer system 1800. The computer system 1800 includes a memory 1820. The memory 1820 may store instructions and code represented by data signals that may be executed by the processor 1810” teaches a processor (corresponds to the convolution processor) coupled with a memory comprising instructions and code represented by data signal).
… wherein a total number of convolution filter used to obtain the deconvolution result corresponds to a stride value of the deconvolution filter (Lele et al., FIG. 6A and Col. 8 Lines 37-42, “FIG. 6A illustrates an example of filter extraction of a two-dimensional filter with stride 2. Filter 600 is an original filter which may be a deconvolution filter or the repacked convolution backpropagation filter. As shown, a plurality of 2×2 extracted filters 611-614 are extracted from the original 4×4 filter” teaches stride value of the deconvolution filter correlates to the total number of convolution filters. For a stride of 2, four filters (n2 filters for a stride value of n) are extracted. For example, FIG. 6A with a stride value of 3 would require 9 extracted convolution filters, thus the number of extracted filters is dependent on (corresponds to the stride value). FIG. 6C teaches to interlace filters with an interlacing stride of 2 in each dimensions, you need 4 filters. One to provide each interlaced value).
Lele et al. does not appear to explicitly teach a first convolution comprising a first tensor transformation based at least in part on the first convolution filter, a stride value, and an input tensor; a second convolution comprising a second tensor transformation based at least in part on the second convolution filter, the stride value, and the input tensor
However, Oh et al., teaches a first convolution comprising a first tensor transformation based at least in part on the first convolution filter, a stride value, and an input tensor (Oh et al., Figure 1 and Section 3.1 Pg. 3, “CNN is a mapping from raw pixels to a high-level feature vector using multiple convolution layers and a fully-connected layer at the end, each of which is followed by a non-linearity” teaches multiple convolutional layer that perform convolution (corresponds to the first convolution). Section 3.1 Pg. 3, “where htenc ∈ Rn is an encoded feature, htdec ∈ Rn is an action-transformed feature, at ∈ Ra is the action-vector at time t, W ∈ Rnxnxa is 3-way tensor weight, and b ∈ Rn is bias. When the action a is represented using one-hot vector, using a 3-way tensor is equivalent to using different weight matrices for each action” teaches the tensor transformation. Section 4 Pg. 4, “The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2” teaches the convolution filter and a stride value. Figure 1 and Section 3.1 Pg. 3, “Feedforward encoding takes a fixed history of previous frames as an input, which is concatenated through channels” teaches the input tensor. Figure 1 and Section 4 Pg. 4, “The encoding layers consist of 4 convolution layers and one fully-connected layer with 2048 hidden units. The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2… The decoding layers consists of one fully-connected layer with 11264 (= 128x11x8) hidden units followed by 4 deconvolution layers. The deconvolution layers use 128 (4x4), 128 (6x6), 128 (6x6), and 3 (8x8) filters with stride of 2” teaches the first convolution filter comprises a first subset of a deconvolution filter).
a second convolution comprising a second tensor transformation based at least in part on the second convolution filter, the stride value, and the input tensor (Oh et al., Figure 1 and Section 3.1 Pg. 3, “CNN is a mapping from raw pixels to a high-level feature vector using multiple convolution layers and a fully-connected layer at the end, each of which is followed by a non-linearity” teaches multiple convolutional layer that perform convolution (corresponds to the second convolution). Section 3.1 Pg. 3, “where htenc ∈ Rn is an encoded feature, htdec ∈ Rn is an action-transformed feature, at ∈ Ra is the action-vector at time t, W ∈ Rnxnxa is 3-way tensor weight, and b ∈ Rn is bias. When the action a is represented using one-hot vector, using a 3-way tensor is equivalent to using different weight matrices for each action” teaches the tensor transformation. Section 4 Pg. 4, “The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2” teaches the convolution filter and a stride value. Figure 1 and Section 3.1 Pg. 3, “Feedforward encoding takes a fixed history of previous frames as an input, which is concatenated through channels” teaches the input tensor. Figure 1 and Section 4 Pg. 4, “The encoding layers consist of 4 convolution layers and one fully-connected layer with 2048 hidden units. The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2… The decoding layers consists of one fully-connected layer with 11264 (= 128x11x8) hidden units followed by 4 deconvolution layers. The deconvolution layers use 128 (4x4), 128 (6x6), 128 (6x6), and 3 (8x8) filters with stride of 2” teaches the second convolution filter comprises a second subset of a deconvolution filter).
Lele et al. in view of Oh et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al. with Oh et al., with motivation of a first convolution comprising a first tensor transformation based at least in part on the first convolution filter, a stride value, and an input tensor; a second convolution comprising a second tensor transformation based at least in part on the second convolution filter, the stride value, and the input tensor. “Experimental results show that the proposed architectures are able to generate visually-realistic frames that are also useful for control over approximately 100-step action-conditional futures in some games. To the best of our knowledge, this paper is the first to make and evaluate long-term predictions on high-dimensional video conditioned by control inputs” (Oh et al., Abstract). The proposed teaching is beneficial in that it is the first to make and evaluate long-term predictions on high-dimensional video conditioned by control inputs.
Lele et al. in view of Oh et al. does not appear to explicitly teach assembling… at least a first result of the first convolution and a second result of the second convolution, into a deconvolution result; outputting… the deconvolution result
However, Noh et al., teaches assembling… at least a first result of the first convolution and a second result of the second convolution, into a deconvolution result (Noh et al., Fig. 3 and Section 3.2.1 Pg. 1522, “To resolve such issue, we employ unpooling layers in deconvolution network, which perform the reverse operation of pooling and reconstruct the original size of activations” teaches an unpooling layers (corresponds to assembling segments) within the deconvolution network that reconstructs the original input (corresponds to the complete deconvolution).
outputting… the deconvolution result (Noh et al., Fig. 2 and Section 3.2.2 Pg. 1522, “The output of an unpooling layer is an enlarged, yet sparse activation map. The deconvolution layers densify the sparse activations obtained by unpooling through convolution-like operations with multiple learned filters” the output of the deconvolution layer being the original image resolution (corresponds to the assembled and complete deconvolution)).
Lele et al. in view of Oh et al. in view of Noh et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al. and Oh et al. with Noh et al., with motivation of assembling… at least a first result of the first convolution and a second result of the second convolution, into a deconvolution result; outputting… the deconvolution result. “The proposed algorithm mitigates the limitations of the existing methods based on fully convolutional networks by integrating deep deconvolution network and proposal-wise prediction; our segmentation method typically identifies detailed structures and handles objects in multiple scales naturally. Our network demonstrates outstanding performance in PASCAL VOC 2012 dataset, and we achieve the best accuracy (72.5%) among the methods trained without using Microsoft COCO dataset through ensemble with the fully convolutional network” (Noh et al., Abstract). The proposed teaching is beneficial in that it achieves outstanding performance and the best accuracy.
Regarding Claim 9,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the method of claim 8, further comprising
Noh et al. further teaches performing, via the at least one processing device, at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output, including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution-size-value (Noh et al., Fig. 2 and Section 3.1 Pg. 1521-1522, “the deconvolution network is a shape generator that produces object segmentation from the feature extracted from the convolution network. The final output of the network is a probability map in the same size to input image, indicating probability of each pixel that belongs to one of the predefined classes” teaches the deconvolution network outputting an object segmentation (corresponds to the first deconvolution segment) from the feature extracted from the convolution network (corresponds to the convolution). Section 3.1 Pg. 1522, “The final output of the network is a probability map in the same size to input image, indicating probability of each pixel that belongs to one of the predefined classes” teaches the output of the network is the same size to the input image (corresponds to the deconvolution- size-value)).
Lele et al. in view of Oh et al. in view of Noh et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al. and Oh et al. with Noh et al., with motivation of performing, via the at least one processing device, at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output, including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution-size-value. “The proposed algorithm mitigates the limitations of the existing methods based on fully convolutional networks by integrating deep deconvolution network and proposal-wise prediction; our segmentation method typically identifies detailed structures and handles objects in multiple scales naturally. Our network demonstrates outstanding performance in PASCAL VOC 2012 dataset, and we achieve the best accuracy (72.5%) among the methods trained without using Microsoft COCO dataset through ensemble with the fully convolutional network” (Noh et al., Abstract). The proposed teaching is beneficial in that it achieves outstanding performance and the best accuracy.
Regarding Claim 15,
Lele et al. teaches a non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by at least one computer processor, cause the at least one computer processor to perform deconvolution by operations comprising (Lele et al., Col. 21-22 Pg. 65-67 and Pg. 1-22, “It should be appreciated that embodiments of the present disclosure may be provided as a computer program product, or software, that may include a computer-readable or machine-readable medium having instructions. The instructions on the computer-readable or machine-readable medium may be used to program a computer system or other electronic device. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks or other type of media/machine-readable medium suitable for storing electronic instructions… Such expressions are merely a shorthand way of stating that the execution of the software by a processing system causes the processor to perform an action to produce a result” teaches the non-transitory computer readable medium including a sequence of instructions stored, wherein the instructions are executed by a computer processor to perform convolution operations. Col. 3 Lines 31-34, “The one or more processing elements are utilized to perform one of deconvolution and backpropagation convolution in response to the change in the filters and formatting of the output data” teaches the processing items are used to perform deconvolution).
… wherein a total number of convolution filters used to obtain the deconvolution result corresponds to a stride value of the deconvolution filter (Lele et al., FIG. 6A and Col. 8 Lines 37-42, “FIG. 6A illustrates an example of filter extraction of a two-dimensional filter with stride 2. Filter 600 is an original filter which may be a deconvolution filter or the repacked convolution backpropagation filter. As shown, a plurality of 2×2 extracted filters 611-614 are extracted from the original 4×4 filter” teaches stride value of the deconvolution filter correlates to the total number of convolution filters. For a stride of 2, four filters (n2 filters for a stride value of n) are extracted. For example, FIG. 6A with a stride value of 3 would require 9 extracted convolution filters, thus the number of extracted filters is dependent on (corresponds to the stride value). FIG. 6C teaches to interlace filters with an interlacing stride of 2 in each dimensions, you need 4 filters. One to provide each interlaced value).
Lele et al. does not appear to explicitly teach dividing, via at least one processing device, a deconvolution filter into a plurality of convolution filters comprising a first convolution filter and a second convolution filter, wherein the first convolution filter and the second convolution filter are distinct subsets of the deconvolution filter; performing, via the at least one processing device, a first convolution comprising a first tensor transformation based at least in part on the first convolution filter, a stride value, and an input tensor; performing, via the at least one processing device, a second convolution comprising a second tensor transformation based at least in part on the second convolution filter, the stride value, and the input tensor
However, Oh et al., teaches dividing, via at least one processing device, a deconvolution filter into a plurality of convolution filters comprising a first convolution filter and a second convolution filter, wherein the first convolution filter and the second convolution filter are distinct subsets of the deconvolution filter (Oh et al., Figure 1 and Section 3.1 Pg. 3, “CNN is a mapping from raw pixels to a high-level feature vector using multiple convolution layers and a fully-connected layer at the end, each of which is followed by a non-linearity” teaches multiple convolutional layer that perform convolution (corresponds to the first convolution). Section 3.1 Pg. 3, “where htenc ∈ Rn is an encoded feature, htdec ∈ Rn is an action-transformed feature, at ∈ Ra is the action-vector at time t, W ∈ Rnxnxa is 3-way tensor weight, and b ∈ Rn is bias. When the action a is represented using one-hot vector, using a 3-way tensor is equivalent to using different weight matrices for each action” teaches the tensor transformation. Section 4 Pg. 4, “The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2” teaches the convolution filter and a stride value. Figure 1 and Section 3.1 Pg. 3, “Feedforward encoding takes a fixed history of previous frames as an input, which is concatenated through channels” teaches the input tensor. Figure 1 and Section 4 Pg. 4, “The encoding layers consist of 4 convolution layers and one fully-connected layer with 2048 hidden units. The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2… The decoding layers consists of one fully-connected layer with 11264 (= 128x11x8) hidden units followed by 4 deconvolution layers. The deconvolution layers use 128 (4x4), 128 (6x6), 128 (6x6), and 3 (8x8) filters with stride of 2” teaches the first convolution filter comprises a first subset of a deconvolution filter).
performing, via the at least one processing device, a first convolution comprising a first tensor transformation based at least in part on the first convolution filter, a stride value, and an input tensor (Oh et al., Figure 1 and Section 3.1 Pg. 3, “CNN is a mapping from raw pixels to a high-level feature vector using multiple convolution layers and a fully-connected layer at the end, each of which is followed by a non-linearity” teaches multiple convolutional layer that perform convolution (corresponds to the first convolution). Section 3.1 Pg. 3, “where htenc ∈ Rn is an encoded feature, htdec ∈ Rn is an action-transformed feature, at ∈ Ra is the action-vector at time t, W ∈ Rnxnxa is 3-way tensor weight, and b ∈ Rn is bias. When the action a is represented using one-hot vector, using a 3-way tensor is equivalent to using different weight matrices for each action” teaches the tensor transformation. Section 4 Pg. 4, “The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2” teaches the convolution filter and a stride value. Figure 1 and Section 3.1 Pg. 3, “Feedforward encoding takes a fixed history of previous frames as an input, which is concatenated through channels” teaches the input tensor. Figure 1 and Section 4 Pg. 4, “The encoding layers consist of 4 convolution layers and one fully-connected layer with 2048 hidden units. The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2… The decoding layers consists of one fully-connected layer with 11264 (= 128x11x8) hidden units followed by 4 deconvolution layers. The deconvolution layers use 128 (4x4), 128 (6x6), 128 (6x6), and 3 (8x8) filters with stride of 2” teaches the first convolution filter comprises a first subset of a deconvolution filter).
performing, via the at least one processing device, a second convolution comprising a second tensor transformation based at least in part on the second convolution filter, the stride value, and the input tensor (Oh et al., Figure 1 and Section 3.1 Pg. 3, “CNN is a mapping from raw pixels to a high-level feature vector using multiple convolution layers and a fully-connected layer at the end, each of which is followed by a non-linearity” teaches multiple convolutional layer that perform convolution (corresponds to the second convolution). Section 3.1 Pg. 3, “where htenc ∈ Rn is an encoded feature, htdec ∈ Rn is an action-transformed feature, at ∈ Ra is the action-vector at time t, W ∈ Rnxnxa is 3-way tensor weight, and b ∈ Rn is bias. When the action a is represented using one-hot vector, using a 3-way tensor is equivalent to using different weight matrices for each action” teaches the tensor transformation. Section 4 Pg. 4, “The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2” teaches the convolution filter and a stride value. Figure 1 and Section 3.1 Pg. 3, “Feedforward encoding takes a fixed history of previous frames as an input, which is concatenated through channels” teaches the input tensor. Figure 1 and Section 4 Pg. 4, “The encoding layers consist of 4 convolution layers and one fully-connected layer with 2048 hidden units. The convolution layers use 64 (8 x 8), 128 (6 x 6), 128 (6 x 6), and 128 (4 x 4) filters with stride of 2… The decoding layers consists of one fully-connected layer with 11264 (= 128x11x8) hidden units followed by 4 deconvolution layers. The deconvolution layers use 128 (4x4), 128 (6x6), 128 (6x6), and 3 (8x8) filters with stride of 2” teaches the second convolution filter comprises a second subset of a deconvolution filter).
Lele et al. in view of Oh et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al. with Oh et al., with motivation of dividing, via at least one processing device, a deconvolution filter into a plurality of convolution filters comprising a first convolution filter and a second convolution filter, wherein the first convolution filter and the second convolution filter are distinct subsets of the deconvolution filter; performing, via the at least one processing device, a first convolution comprising a first tensor transformation based at least in part on the first convolution filter, a stride value, and an input tensor; performing, via the at least one processing device, a second convolution comprising a second tensor transformation based at least in part on the second convolution filter, the stride value, and the input tensor. “Experimental results show that the proposed architectures are able to generate visually-realistic frames that are also useful for control over approximately 100-step action-conditional futures in some games. To the best of our knowledge, this paper is the first to make and evaluate long-term predictions on high-dimensional video conditioned by control inputs” (Oh et al., Abstract). The proposed teaching is beneficial in that it is the first to make and evaluate long-term predictions on high-dimensional video conditioned by control inputs.
Lele et al. in view of Oh et al. does not appear to explicitly teach assembling, via the at least one processing device, at least a first result of the first convolution and a second result of the second convolution, into a deconvolution result; outputting, via the at least one processing device, the deconvolution result
However, Noh et al., teaches assembling, via the at least one processing device, at least a first result of the first convolution and a second result of the second convolution, into a deconvolution result (Noh et al., Fig. 3 and Section 3.2.1 Pg. 1522, “To resolve such issue, we employ unpooling layers in deconvolution network, which perform the reverse operation of pooling and reconstruct the original size of activations” teaches an unpooling layers (corresponds to assembling segments) within the deconvolution network that that reconstructs the original input (corresponds to the complete deconvolution). 
outputting, via the at least one processing device, the deconvolution result (Noh et al., Fig. 2 and Section 3.2.2 Pg. 1522, “The output of an unpooling layer is an enlarged, yet sparse activation map. The deconvolution layers densify the sparse activations obtained by unpooling through convolution-like operations with multiple learned filters” the output of the deconvolution layer being the original image resolution (corresponds to the assembled and complete deconvolution)).
Lele et al. in view of Oh et al. in view of Noh et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al. and Oh et al. with Noh et al., with motivation of assembling, via the at least one processing device, at least a first result of the first convolution and a second result of the second convolution, into a deconvolution result; outputting, via the at least one processing device, the deconvolution result. “The proposed algorithm mitigates the limitations of the existing methods based on fully convolutional networks by integrating deep deconvolution network and proposal-wise prediction; our segmentation method typically identifies detailed structures and handles objects in multiple scales naturally. Our network demonstrates outstanding performance in PASCAL VOC 2012 dataset, and we achieve the best accuracy (72.5%) among the methods trained without using Microsoft COCO dataset through ensemble with the fully convolutional network” (Noh et al., Abstract). The proposed teaching is beneficial in that it achieves outstanding performance and the best accuracy.
Regarding Claim 16,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the non-transitory computer-readable medium of claim 15, the operations further comprising
Noh et al. further teaches performing, via the at least one processing device, at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output, including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution-size-value (Noh et al., Fig. 2 and Section 3.1 Pg. 1521-1522, “the deconvolution network is a shape generator that produces object segmentation from the feature extracted from the convolution network. The final output of the network is a probability map in the same size to input image, indicating probability of each pixel that belongs to one of the predefined classes” teaches the deconvolution network outputting an object segmentation (corresponds to the first deconvolution segment) from the feature extracted from the convolution network (corresponds to the convolution). Section 3.1 Pg. 1522, “The final output of the network is a probability map in the same size to input image, indicating probability of each pixel that belongs to one of the predefined classes” teaches the output of the network is the same size to the input image (corresponds to the deconvolution- size-value)).
Lele et al. in view of Oh et al. in view of Noh et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al. and Oh et al. with Noh et al., with motivation of performing, via the at least one processing device, at least one further convolution to generate at least one further deconvolution segment, until a number of deconvolution segments output, including the first deconvolution segment and the second deconvolution segment, reaches a deconvolution-size-value. “The proposed algorithm mitigates the limitations of the existing methods based on fully convolutional networks by integrating deep deconvolution network and proposal-wise prediction; our segmentation method typically identifies detailed structures and handles objects in multiple scales naturally. Our network demonstrates outstanding performance in PASCAL VOC 2012 dataset, and we achieve the best accuracy (72.5%) among the methods trained without using Microsoft COCO dataset through ensemble with the fully convolutional network” (Noh et al., Abstract). The proposed teaching is beneficial in that it achieves outstanding performance and the best accuracy.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lele et al. in view of Oh et al. in view of Noh et al. in further view of Chen et al. (“A Novel Approach to the 2-D Blind Deconvolution Problem in Medical Ultrasound”).
Regarding Claim 3,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the apparatus of claim 2, 
Lele et al. in view of Oh et al. in view of Noh et al. does not appear to explicitly teach wherein to perform the first convolution, the second convolution, the at least one further convolution, or a combination thereof, the convolution processor is further configured to expand the input tensor by at least one layer of padding elements
However, Chen et al., teaches wherein to perform the first convolution, the second convolution, the at least one further convolution, or a combination thereof, the convolution processor is further configured to expand the input tensor by at least one layer of padding elements (Chen et al., Fig. 3 and Section 2.2 Pg. 5, “In the evaluation stage, the whole feature map can be processed using the overlapping-tile strategy [16], because deep BDC-LSTM is fully convolutional along the z-direction. Suppose the feature map of a whole slice is of size 64×W ×H. The input tensor will be padded with zeros on the borders to resize into 64×(W +26)×(H +26)” performing multiple iterations of convolution (corresponds to first and second convolution) with the input tensor being expanded).
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., and Noh et al., with Chen et al., with motivation wherein to perform the first convolution, the second convolution, the at least one further convolution, or a combination thereof, the convolution processor is further configured to expand the input tensor by at least one layer of padding elements. “In this paper, we propose a new DL framework for 3D image segmentation, based on a combination of a fully convolutional network (FCN) and a recurrent neural network (RNN), which are responsible for exploiting the intra-slice and inter-slice contexts, respectively. To our best knowledge, this is the first DL framework for 3D image segmentation that explicitly leverages 3D image anisotropism. Evaluating using a dataset from the ISBI Neuronal Structure Segmentation Challenge and in-house image stacks for 3D fungus segmentation, our approach achieves promising results comparing to the known DL-based 3D segmentation approaches” (Chen et al., Abstract). The proposed teaching is beneficial in that it achieves segmentation performance and promising results compared to other approaches.
Regarding Claim 10,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the method of claim 9, 
Lele et al. in view of Oh et al. in view of Noh et al. does not appear to explicitly teach wherein the performing the first convolution, the performing the second convolution, the performing the at least one further convolution, or a combination thereof, further comprises, via the at least one processing device, expanding the input tensor by at least one layer of padding elements
However, Chen et al., teaches wherein the performing the first convolution, the performing the second convolution, the performing the at least one further convolution, or a combination thereof, further comprises, via the at least one processing device, expanding the input tensor by at least one layer of padding elements (Chen et al., Fig. 3 and Section 2.2 Pg. 5, “In the evaluation stage, the whole feature map can be processed using the overlapping-tile strategy [16], because deep BDC-LSTM is fully convolutional along the z-direction. Suppose the feature map of a whole slice is of size 64×W ×H. The input tensor will be padded with zeros on the borders to resize into 64×(W +26)×(H +26)” performing multiple iterations of convolution (corresponds to first and second convolution) with the input tensor being expanded).
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., and Noh et al., with Chen et al., with motivation wherein the performing the first convolution, the performing the second convolution, the performing the at least one further convolution, or a combination thereof, further comprises, via the at least one processing device, expanding the input tensor by at least one layer of padding elements. “In this paper, we propose a new DL framework for 3D image segmentation, based on a combination of a fully convolutional network (FCN) and a recurrent neural network (RNN), which are responsible for exploiting the intra-slice and inter-slice contexts, respectively. To our best knowledge, this is the first DL framework for 3D image segmentation that explicitly leverages 3D image anisotropism. Evaluating using a dataset from the ISBI Neuronal Structure Segmentation Challenge and in-house image stacks for 3D fungus segmentation, our approach achieves promising results comparing to the known DL-based 3D segmentation approaches” (Chen et al., Abstract). The proposed teaching is beneficial in that it achieves segmentation performance and promising results compared to other approaches.
Regarding Claim 17,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the non-transitory computer-readable medium of claim 16, 
Lele et al. in view of Oh et al. in view of Noh et al. does not appear to explicitly teach wherein to perform the first convolution, the second convolution, the at least one further convolution, or a combination thereof, the convolution processor is further configured to expand the input tensor by at least one layer of padding elements
However, Chen et al., teaches wherein the performing the first convolution, the performing the second convolution, the performing the at least one further convolution, or a combination thereof, further comprises, via the at least one processing device, expanding the input tensor by at least one layer of padding elements (Chen et al., Fig. 3 and Section 2.2 Pg. 5, “In the evaluation stage, the whole feature map can be processed using the overlapping-tile strategy [16], because deep BDC-LSTM is fully convolutional along the z-direction. Suppose the feature map of a whole slice is of size 64×W ×H. The input tensor will be padded with zeros on the borders to resize into 64×(W +26)×(H +26)” performing multiple iterations of convolution (corresponds to first and second convolution) with the input tensor being expanded).
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., and Noh et al., with Chen et al., with motivation wherein the performing the first convolution, the performing the second convolution, the performing the at least one further convolution, or a combination thereof, further comprises, via the at least one processing device, expanding the input tensor by at least one layer of padding elements. “In this paper, we propose a new DL framework for 3D image segmentation, based on a combination of a fully convolutional network (FCN) and a recurrent neural network (RNN), which are responsible for exploiting the intra-slice and inter-slice contexts, respectively. To our best knowledge, this is the first DL framework for 3D image segmentation that explicitly leverages 3D image anisotropism. Evaluating using a dataset from the ISBI Neuronal Structure Segmentation Challenge and in-house image stacks for 3D fungus segmentation, our approach achieves promising results comparing to the known DL-based 3D segmentation approaches” (Chen et al., Abstract). The proposed teaching is beneficial in that it achieves segmentation performance and promising results compared to other approaches.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al. in further view of Michailovich et al. (“A Novel Approach to the 2-D Blind Deconvolution Problem in Medical Ultrasound”).
Regarding Claim 4,
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al.  teaches the apparatus of claim 3, 
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al.  does not appear to explicitly teach wherein the convolution processor is further configured to truncate the first deconvolution segment, the second deconvolution segment, the at least one further deconvolution segment, the complete deconvolution, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements
However, Michailovich et al., teaches wherein the convolution processor is further configured to truncate the first deconvolution segment, the second deconvolution segment, the at least one further deconvolution segment, the complete deconvolution, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements (Michailovich et al., Section I Pg. 87, “The segmentation allows reducing the initial problem of spatially variant deconvolution to a less complex problem of spatially invariant blind deconvolution of several image segments” teaches the segmentation of the deconvolution image. Section VI Pg. Pg. 98, “Both deconvolution approaches were compared in the experiments performed in the current study. Solutions to (6.3) and (6.4) were found iteratively, using the Truncated Newton optimization method [57]. To overcome the problem of nondifferentiability of the absolute value in (6.4), its convex smooth approximation was used, given by                        
                            
                                
                                    c
                                
                            
                            ≈
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    ε
                                
                                
                            
                            ,
                            ε
                            ≪
                            1
                             
                        
                    ” teaches truncating the deconvolution segments. Section V.A Pg. 93, “The lattice size N is controlled by the use of the standard zero-padding that is applied to the RF-image before performing the Fourier transformation” teaches the truncation value corresponding to the zero-padding. Section VIII Pg. 103, “The comparison was performed in a series of computer-simulated experiments” teaches performing experiments in a computer (corresponds to the convolution processor, in which computers contain processor(s))).  
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al. in view of Michailovich et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., Noh et al., and Chen et al. with Michailovich et al., with motivation wherein the convolution processor is further configured to truncate the first deconvolution segment, the second deconvolution segment, the at least one further deconvolution segment, the complete deconvolution, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements. “It is demonstrated that the proposed approach performs considerably better than the existing homomorphic (cepstrum-based) deconvolution methods. Second, the study shows that given a reliable estimate of the PSF, it is possible to deconvolve it out of the RF-image and obtain an estimate of the true tissue reflectivity function, which is relatively independent of the properties of the imaging system. The deconvolution was performed using the maximum a-posteriori (MAP) estimation framework for a number of statistical priors assumed for the reflectivity function. It is shown in a series of in vivo experiments that reconstructions based on the priors, which tend to emphasize the “sparseness” of the tissue structure, result in solutions of higher resolution and contrast” (Michailovich et al., Abstract). The proposed teaching is beneficial in that it results in solutions of higher resolution and contrast.
Regarding Claim 11,
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al. teaches the method of claim 10, further comprising 
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al. does not appear to explicitly teach truncating, via the at least one processing device, a first result of the first convolution, a second result of the second convolution, at least one further result of the at least one further convolution, the deconvolution result, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements
However, Michailovich et al., teaches truncating, via the at least one processing device, a first result of the first convolution, a second result of the second convolution, at least one further result of the at least one further convolution, the deconvolution result, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements (Michailovich et al., Section I Pg. 87, “The segmentation allows reducing the initial problem of spatially variant deconvolution to a less complex problem of spatially invariant blind deconvolution of several image segments” teaches the segmentation of the deconvolution image. Section VI Pg. Pg. 98, “Both deconvolution approaches were compared in the experiments performed in the current study. Solutions to (6.3) and (6.4) were found iteratively, using the Truncated Newton optimization method [57]. To overcome the problem of nondifferentiability of the absolute value in (6.4), its convex smooth approximation was used, given by                        
                            
                                
                                    c
                                
                            
                            ≈
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    ε
                                
                                
                            
                            ,
                            ε
                            ≪
                            1
                             
                        
                    ” teaches truncating the deconvolution segments. Section V.A Pg. 93, “The lattice size N is controlled by the use of the standard zero-padding that is applied to the RF-image before performing the Fourier transformation” teaches the truncation value corresponding to the zero-padding. Section VIII Pg. 103, “The comparison was performed in a series of computer-simulated experiments” teaches performing experiments in a computer (corresponds to the convolution processor, in which computers contain processor(s))).  
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al. in view of Michailovich et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., Noh et al., and Chen et al. with Michailovich et al., with motivation of truncating, via the at least one processing device, a first result of the first convolution, a second result of the second convolution, at least one further result of the at least one further convolution, the deconvolution result, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements. “It is demonstrated that the proposed approach performs considerably better than the existing homomorphic (cepstrum-based) deconvolution methods. Second, the study shows that given a reliable estimate of the PSF, it is possible to deconvolve it out of the RF-image and obtain an estimate of the true tissue reflectivity function, which is relatively independent of the properties of the imaging system. The deconvolution was performed using the maximum a-posteriori (MAP) estimation framework for a number of statistical priors assumed for the reflectivity function. It is shown in a series of in vivo experiments that reconstructions based on the priors, which tend to emphasize the “sparseness” of the tissue structure, result in solutions of higher resolution and contrast” (Michailovich et al., Abstract). The proposed teaching is beneficial in that it results in solutions of higher resolution and contrast.
Regarding Claim 18,
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al. teaches the non-transitory computer-readable medium of claim 17, 
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al. does not appear to explicitly teach further comprising truncating, via the at least one processing device, a first result of the first convolution, a second result of the second convolution, at least one further result of the at least one further convolution, the deconvolution result, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements
However, Michailovich et al., teaches further comprising truncating, via the at least one processing device, a first result of the first convolution, a second result of the second convolution, at least one further result of the at least one further convolution, the deconvolution result, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements (Michailovich et al., Section I Pg. 87, “The segmentation allows reducing the initial problem of spatially variant deconvolution to a less complex problem of spatially invariant blind deconvolution of several image segments” teaches the segmentation of the deconvolution image. Section VI Pg. Pg. 98, “Both deconvolution approaches were compared in the experiments performed in the current study. Solutions to (6.3) and (6.4) were found iteratively, using the Truncated Newton optimization method [57]. To overcome the problem of nondifferentiability of the absolute value in (6.4), its convex smooth approximation was used, given by                        
                            
                                
                                    c
                                
                            
                            ≈
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    ε
                                
                                
                            
                            ,
                            ε
                            ≪
                            1
                             
                        
                    ” teaches truncating the deconvolution segments. Section V.A Pg. 93, “The lattice size N is controlled by the use of the standard zero-padding that is applied to the RF-image before performing the Fourier transformation” teaches the truncation value corresponding to the zero-padding. Section VIII Pg. 103, “The comparison was performed in a series of computer-simulated experiments” teaches performing experiments in a computer (corresponds to the convolution processor, in which computers contain processor(s))).  
Lele et al. in view of Oh et al. in view of Noh et al. in view of Chen et al. in view of Michailovich et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., Noh et al., and Chen et al. with Michailovich et al., with motivation further comprising truncating, via the at least one processing device, a first result of the first convolution, a second result of the second convolution, at least one further result of the at least one further convolution, the deconvolution result, or a combination thereof, by a truncation value corresponding to the at least one layer of the padding elements. “It is demonstrated that the proposed approach performs considerably better than the existing homomorphic (cepstrum-based) deconvolution methods. Second, the study shows that given a reliable estimate of the PSF, it is possible to deconvolve it out of the RF-image and obtain an estimate of the true tissue reflectivity function, which is relatively independent of the properties of the imaging system. The deconvolution was performed using the maximum a-posteriori (MAP) estimation framework for a number of statistical priors assumed for the reflectivity function. It is shown in a series of in vivo experiments that reconstructions based on the priors, which tend to emphasize the “sparseness” of the tissue structure, result in solutions of higher resolution and contrast” (Michailovich et al., Abstract). The proposed teaching is beneficial in that it results in solutions of higher resolution and contrast.
Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lele et al. in view of Oh et al. in view of Noh et al. in further view of Zeng et al. (“Cerebral perfusion computed tomography deconvolution via structure tensor total variation regularization”).
Regarding Claim 5,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the apparatus of claim 1, 
Lele et al. in view of Oh et al. in view of Noh et al. does not appear to explicitly teach wherein the input tensor represents image data comprising a pixel
However, Zeng et al., teaches wherein the input tensor represents image data comprising a pixel (Zeng et al., 2.A Pg. 2092, “Borrowing the definition of the structure tensor of an image, the STV model can be expressed as follows… where u = [u1, …, uM]T, and D denotes the number of pixels in the image ui. ||.||Sp denote the Schatten norms, which is equivalent to the lp-norm of the singular values” teaches the structure tensor representing an input image with pixels).
Lele et al. in view of Oh et al. in view of Noh et al. in view of Zeng et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., and Noh et al. with Zeng et al., with motivation wherein the input tensor represents image data comprising a pixel. “This study demonstrated the feasibility and efficacy of the present PD-STV approachin utilizing STV regularization to improve the accuracy of residue function estimation of cerebral PCT imaging in the case of low-mAs” (Zeng et al., Conclusion). The proposed teaching is beneficial in that it improves the accuracy of residue function estimation.
Regarding Claim 7,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the apparatus of claim 1, 
Lele et al. in view of Oh et al. in view of Noh et al. does not appear to explicitly teach wherein the input tensor is multi-dimensional 
However, Zeng et al., teaches wherein the input tensor is multi-dimensional (Zeng et al., 2.A Pg. 2092, “Borrowing the definition of the structure tensor of an image, the STV model can be expressed as follows… where u = [u1, …, uM]T, and D denotes the number of pixels in the image ui. ||.||Sp denote the Schatten norms, which is equivalent to the lp-norm of the singular values” teaches the structure tensor representing an input image. Section 2.A Pg. 2092, “The dimensionalities of [JKu]d and [∇u1]d are LM × 2 and L × 2, respectively, where L= (2LK + 1)2 and LK is the radius of the Gaussian kernel. [T sl,w ⋅ ∇ui]d = w[sl] ∇ui[xd-sl], where xd represents the image's coordinates and w[s] =                         
                            
                                K
                                [
                                s
                                ]
                            
                        
                     denotes the window function” teaches a multi dimensionality of the image’s (corresponds to the input tensor)).
Lele et al. in view of Oh et al. in view of Noh et al. in view of Zeng et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., and Noh et al. with Zeng et al., with motivation wherein the input tensor is multi-dimensional. “This study demonstrated the feasibility and efficacy of the present PD-STV approachin utilizing STV regularization to improve the accuracy of residue function estimation of cerebral PCT imaging in the case of low-mAs” (Zeng et al., Conclusion). The proposed teaching is beneficial in that it improves the accuracy of residue function estimation
Regarding Claim 12,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the method of claim 8, 
Lele et al. in view of Oh et al. in view of Noh et al. does not appear to explicitly teach wherein the input tensor represents image data comprising a pixel.  
However, Zeng et al., teaches wherein the input tensor represents image data comprising a pixel (Zeng et al., 2.A Pg. 2092, “Borrowing the definition of the structure tensor of an image, the STV model can be expressed as follows… where u = [u1, …, uM]T, and D denotes the number of pixels in the image ui. ||.||Sp denote the Schatten norms, which is equivalent to the lp-norm of the singular values” teaches the structure tensor representing an input image with pixels).
Lele et al. in view of Oh et al. in view of Noh et al. in view of Zeng et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., and Noh et al. with Zeng et al., with motivation wherein the input tensor represents image data comprising a pixel. “This study demonstrated the feasibility and efficacy of the present PD-STV approachin utilizing STV regularization to improve the accuracy of residue function estimation of cerebral PCT imaging in the case of low-mAs” (Zeng et al., Conclusion). The proposed teaching is beneficial in that it improves the accuracy of residue function estimation.
Regarding Claim 14,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the method of claim 8, 
Lele et al. in view of Oh et al. in view of Noh et al. does not appear to explicitly teach wherein the input tensor is multi-dimensional 
However, Zeng et al., teaches wherein the input tensor is multi-dimensional (Zeng et al., 2.A Pg. 2092, “Borrowing the definition of the structure tensor of an image, the STV model can be expressed as follows… where u = [u1, …, uM]T, and D denotes the number of pixels in the image ui. ||.||Sp denote the Schatten norms, which is equivalent to the lp-norm of the singular values” teaches the structure tensor representing an input image. Section 2.A Pg. 2092, “The dimensionalities of [JKu]d and [∇u1]d are LM × 2 and L × 2, respectively, where L= (2LK + 1)2 and LK is the radius of the Gaussian kernel. [T sl,w ⋅ ∇ui]d = w[sl] ∇ui[xd-sl], where xd represents the image's coordinates and w[s] =                         
                            
                                K
                                [
                                s
                                ]
                            
                        
                     denotes the window function” teaches a multi dimensionality of the image’s (corresponds to the input tensor)).
Lele et al. in view of Oh et al. in view of Noh et al. in view of Zeng et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., and Noh et al. with Zeng et al., with motivation wherein the input tensor is multi-dimensional. “This study demonstrated the feasibility and efficacy of the present PD-STV approachin utilizing STV regularization to improve the accuracy of residue function estimation of cerebral PCT imaging in the case of low-mAs” (Zeng et al., Conclusion). The proposed teaching is beneficial in that it improves the accuracy of residue function estimation
Regarding Claim 19,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the non-transitory computer-readable medium of claim 15, 
Lele et al. in view of Oh et al. in view of Noh et al. does not appear to explicitly teach wherein the input tensor represents image data comprising a pixel
However, Zeng et al., teaches wherein the input tensor represents image data comprising a pixel (Zeng et al., 2.A Pg. 2092, “Borrowing the definition of the structure tensor of an image, the STV model can be expressed as follows… where u = [u1, …, uM]T, and D denotes the number of pixels in the image ui. ||.||Sp denote the Schatten norms, which is equivalent to the lp-norm of the singular values” teaches the structure tensor representing an input image with pixels).
Lele et al. in view of Oh et al. in view of Noh et al. in view of Zeng et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., and Noh et al. with Zeng et al., with motivation wherein the input tensor represents image data comprising a pixel. “This study demonstrated the feasibility and efficacy of the present PD-STV approach in utilizing STV regularization to improve the accuracy of residue function estimation of cerebral PCT imaging in the case of low-mAs” (Zeng et al., Conclusion). The proposed teaching is beneficial in that it improves the accuracy of residue function estimation.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lele et al. in view of Oh et al. in view of Noh et al. in further view of Zhang et al. (“Learning Uncertain Convolutional Features for Accurate Saliency Detection”).
Regarding Claim 6,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the apparatus of claim 1, 
Lele et al. in view of Oh et al. in view of Noh et al. does not appear to explicitly teach wherein the input tensor is an output of a separate convolution
However, Zhang et al., teaches wherein the input tensor is an output of a separate convolution (Zhang et al., Fig. 2 and Section 3.2 Pg. 214, “R-Dropout in Convolution: Assume X ∈ RW×H×C is a 3D tensor, and f(X) is a convolution operation in CNNs” teaches the 3D tensor (corresponds to the input tensor) being an output of the previous convolution).
Lele et al. in view of Oh et al. in view of Noh et al. in view of Zhang et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., and Noh et al. with Zhang et al., with motivation wherein the input tensor represents image data comprising a pixel. “In this paper, we propose a novel deep fully convolutional network model for accurate salient object detection. The key contribution of this work is to learn deep uncertain convolutional features (UCF), which encourage the robustness and accuracy of saliency detection. We achieve this via introducing a reformulated dropout (R-dropout) after specific convolutional layers to construct an uncertain ensemble of internal feature units. In addition, we propose an effective hybrid upsampling method to reduce the checkerboard artifacts of deconvolution operators in our decoder network. The proposed methods can also be applied to other deep convolutional networks. Compared with existing saliency detection methods, the proposed UCF model is able to incorporate uncertainties for more accurate object boundary inference. Extensive experiments demonstrate that our proposed saliency model performs favorably against state-of-the-art approaches. The uncertain feature learning mechanism as well as the upsampling method can significantly improve performance on other pixel-wise vision tasks.” (Zhang et al., Abstract). The proposed teaching is beneficial in that it achieves improved performance and accuracy.
Regarding Claim 13,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the method of claim 8, 
Lele et al. in view of Oh et al. in view of Noh et al. does not appear to explicitly teach wherein the input tensor is an output of a separate convolution
However, Zhang et al., teaches wherein the input tensor is an output of a separate convolution (Zhang et al., Fig. 2 and Section 3.2 Pg. 214, “R-Dropout in Convolution: Assume X ∈ RW×H×C is a 3D tensor, and f(X) is a convolution operation in CNNs” teaches the 3D tensor (corresponds to the input tensor) being an output of the previous convolution).
Lele et al. in view of Oh et al. in view of Noh et al. in view of Zhang et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., and Noh et al. with Zhang et al., with motivation wherein the input tensor represents image data comprising a pixel. “In this paper, we propose a novel deep fully convolutional network model for accurate salient object detection. The key contribution of this work is to learn deep uncertain convolutional features (UCF), which encourage the robustness and accuracy of saliency detection. We achieve this via introducing a reformulated dropout (R-dropout) after specific convolutional layers to construct an uncertain ensemble of internal feature units. In addition, we propose an effective hybrid upsampling method to reduce the checkerboard artifacts of deconvolution operators in our decoder network. The proposed methods can also be applied to other deep convolutional networks. Compared with existing saliency detection methods, the proposed UCF model is able to incorporate uncertainties for more accurate object boundary inference. Extensive experiments demonstrate that our proposed saliency model performs favorably against state-of-the-art approaches. The uncertain feature learning mechanism as well as the upsampling method can significantly improve performance on other pixel-wise vision tasks.” (Zhang et al., Abstract). The proposed teaching is beneficial in that it achieves improved performance and accuracy.
Regarding Claim 20,
Lele et al. in view of Oh et al. in view of Noh et al. teaches the non-transitory computer-readable medium of claim 15, 
Lele et al. in view of Oh et al. in view of Noh et al. does not appear to explicitly teach wherein the input tensor is an output of a separate convolution
However, Zhang et al., teaches wherein the input tensor is an output of a separate convolution (Zhang et al., Fig. 2 and Section 3.2 Pg. 214, “R-Dropout in Convolution: Assume X ∈ RW×H×C is a 3D tensor, and f(X) is a convolution operation in CNNs” teaches the 3D tensor (corresponds to the input tensor) being an output of the previous convolution).
Lele et al. in view of Oh et al. in view of Noh et al. in view of Zhang et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”deconvolution”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lele et al., Oh et al., and Noh et al. with Zhang et al., with motivation wherein the input tensor represents image data comprising a pixel. “In this paper, we propose a novel deep fully convolutional network model for accurate salient object detection. The key contribution of this work is to learn deep uncertain convolutional features (UCF), which encourage the robustness and accuracy of saliency detection. We achieve this via introducing a reformulated dropout (R-dropout) after specific convolutional layers to construct an uncertain ensemble of internal feature units. In addition, we propose an effective hybrid upsampling method to reduce the checkerboard artifacts of deconvolution operators in our decoder network. The proposed methods can also be applied to other deep convolutional networks. Compared with existing saliency detection methods, the proposed UCF model is able to incorporate uncertainties for more accurate object boundary inference. Extensive experiments demonstrate that our proposed saliency model performs favorably against state-of-the-art approaches. The uncertain feature learning mechanism as well as the upsampling method can significantly improve performance on other pixel-wise vision tasks.” (Zhang et al., Abstract). The proposed teaching is beneficial in that it achieves improved performance and accuracy.

Response to Arguments
Applicant's arguments filed 8/1/2022 with respect to the 35 U.S.C. 101 rejection to claims 1-20 have been fully considered but they are not persuasive. Applicant asserts that “Even if the claims are directed to an abstract idea (to which Applicant does not agree), the claims recite "significantly more" than the abstract idea. As discussed above, the claimed invention provides "hardware implementing logic" and provides improvements for "an apparatus for deconvolution processing." Additionally, the independent claims recite specific features other than what is well-understood, routine and conventional in the field of accelerated CNN operations, for example, at least, "a total number of convolution filters used to obtain an output of the deconvolution filter corresponds to a stride value of the deconvolution filter." Thus, the above- noted features of the independent claims transform the alleged abstract idea into an inventive application of the abstract idea. Accordingly, claims 1-20 are patent-eligible under 35 U.S.C. § 101. Applicant respectfully requests reconsideration and withdrawal of the rejections” (Remarks, pg. 11).
Examiner’s Response:
The Examiner respectfully disagrees. The recitation of “a total number of convolution filters used to obtain an output of the deconvolution filter corresponds to a stride value of the deconvolution filter” is a mental process corresponding to evaluation, judgement, or a combination of, and does not recite any new additional elements. 

Applicant's arguments filed 8/1/2022 with respect to the 35 U.S.C.103 rejection to claim 1-20 in the previous Office Action have been fully considered but they are not persuasive. Applicant asserts that “Independent Claim 1 of this Application, as amended, recites: "Unlike the above claimed features, Lele generally describes extracting filters from a deconvolution filter. (Col. 8, Ins. 37-42). That is, Lele extracts four convolution filters from an original filter having a stride value of 2, but not, a total number of convolution filters used to obtain an output of the deconvolution filter corresponds to a stride value of the deconvolution filter.” (Remarks, pg. 12).
Examiner’s Response:
The Examiner respectfully disagrees. FIG. 6A and Col. 8 of  Lele et al. is cited to teaches “wherein a total number of convolution filters used to obtain an output of the deconvolution filter corresponds to a stride value of the deconvolution filter” (Lele et al., FIG. 6A and Col. 8 Lines 37-42, “FIG. 6A illustrates an example of filter extraction of a two-dimensional filter with stride 2. Filter 600 is an original filter which may be a deconvolution filter or the repacked convolution backpropagation filter. As shown, a plurality of 2×2 extracted filters 611-614 are extracted from the original 4×4 filter” teaches stride value of the deconvolution filter correlates to the total number of convolution filters. For a stride of 2, four filters (n2 filters for a stride value of n) are extracted. For example, FIG. 6A with a stride value of 3 would require 9 extracted convolution filters, thus the number of extracted filters is dependent on (corresponds to the stride value). FIG. 6C teaches to interlace filters with an interlacing stride of 2 in each dimensions, you need 4 filters. One to provide each interlaced value. Regarding the dependent claims, Applicant relies on the arguments above. Therefore, the above response is applicable to the dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125          
                 
/BRIAN M SMITH/Primary Examiner, Art Unit 2122